The counsel for the appellants, in his points, waives all the points raised by the case except the following:
1st. Whether the plaintiffs were negligent and contributed to their own injury.
2d. Assuming that they were not, and that every other point requisite to sustain their cause of action be in their favor, what would be the proper rule and measure of damages in this case?
They will be briefly considered.
1st. Upon the facts found by the referee, the plaintiffs were authorized to ship the salt ordered to be sent by the telegram delivered to them. I see nothing in the case which can properly charge them with improper conduct in proceeding to execute the order. Nor is there, in my opinion, anything to warrant the conclusion that they were chargeable with negligence in not stopping the vessel on board of which the salt had been put, and requiring a return thereof.
The referee has found affirmatively that when the dispatch of September 26, 1856, from the plaintiffs to Staats, their agent, apprising him of the mistake in the order of Magill  Pickering, was received, he knew said vessel had finished loading, and supposed she had actually left the Oswego harbor. He also finds, it is true, that it did not appear that he made any effort whatsoever to ascertain or inform himself of the fact as to whether she had actually sailed or was then within the Oswego harbor. The omission of such effort did not constitute negligence. Knowing that the vessel was loaded, and believing that she had left port, and without any fact shown to raise a doubt as to the fact of her having sailed, why should he go on an errand or make an inquiry inconsistent with such belief? I certainly cannot see any rule or principle *Page 575 
imposing on him that duty or obligation, and consequently there can be no imputation of negligence for omitting to do an act which he was not bound to perform.
2d. After a careful consideration of the question of damages, I have come to the conclusion that the rule adopted by the referee was correct, or at least as favorable to the defendants as can, upon any principle, be claimed by them. He has not charged them with any damages resulting from the non-fulfillment of the order, as actually given, to "send five thousand SACKS of salt immediately," but he has held them responsible only for the loss that has resulted from the order actually given to the plaintiffs' agent, that direct them "to send five thousandcasks" instead of sacks of salt; that induced them to ship the salt which was sent and to incur the expense of the transportation thereof; and when it reached where it was ordered to be sent, it was not worth as much in the market there as its value at the port from which it came. If the order had not been given that expense would not have been incurred, and the loss resulting from such difference would not have been sustained. They are, therefore, the direct and immediate consequence or result of the defendant's act, and with those only, and the interest thereon, have they been charged.
It is insisted, and it may be the fact, that if the salt had been sent back from Chicago to Oswego, the loss to the plaintiff would have been less than the difference in value at those places. I am, however, unable to find any authority in the plaintiffs to return it, much less any duty or obligation to do so. Such return would have been attended with the cost of transportation and the charges incidental thereto, and those would not have been justified by the order; that was fully executed when the salt reached its place of destination in pursuance thereof; and there is no ground for saying that anything done after its full execution was done in compliance with its terms and direction. It necessarily follows that the expense incurred thereby would not have been a direct or necessary result or consequence of the defendant's act. *Page 576 
These views lead us to the conclusion that the referee did not err in his decision on either of the two questions now presented for our review, and that the judgment appealed from should be affirmed, with costs.
All the judges concurring for affirmance, except GROVER, J., who thought the rule of damages erroneous.
Judgment affirmed. *Page 577 
[EDITORS' NOTE:  THIS PAGE CONTAINED A PUBLISHERS NOTE.] *Page 578 
[EDITORS' NOTE:  THIS PAGE CONTAINED A PUBLISHERS NOTE.] *Page 579 
[EDITORS' NOTE:  THIS PAGE CONTAINED A PUBLISHERS NOTE.] *Page 580 
[EDITORS' NOTE:  THIS PAGE CONTAINED A PUBLISHERS NOTE.] *Page 581